
	
		I
		112th CONGRESS
		2d Session
		H. R. 4361
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Petri (for
			 himself and Mr. Lipinski) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To promote transportation-oriented development and
		  encourage dedicated revenue sources for urban and regional rail corridor
		  development.
	
	
		1.Short titleThis Act may be cited as the
			 National High Performance Passenger
			 Rail Transportation-Oriented Development Act of
			 2012.
		2.Transportation-oriented
			 development initiative
			(a)EstablishmentThe
			 Secretary of Transportation (in this Act referred to as the
			 Secretary) shall establish an initiative to promote passenger
			 rail operations and transportation-oriented development by creating incentives
			 for communities to encourage dedicated revenue sources for urban and regional
			 rail corridor development.
			(b)ImplementationThe
			 Secretary shall appoint a Planning Developer to oversee implementation of this
			 initiative. The Planning Developer shall report to the Secretary.
			(c)Coordinating
			 CommitteeThe Secretary shall
			 harmonize planning requirements and direct coordination and administration of
			 the initiative between the Federal Railroad Administration and the Federal
			 Transit Administration. The Secretary shall appoint a Transportation-Oriented
			 Development Coordinating Committee composed of the Planning Developer as Chair,
			 the Administrator of the Federal Railroad Administration, and the Administrator
			 of the Federal Transit Administration.
			3.Federal
			 incentives
			(a)Qualified
			 projects
				(1)CriteriaThe Secretary shall establish criteria for
			 the designation of projects qualified for Federal incentives pursuant to this
			 section and the amendments made by this section.
				(2)Types of
			 projects that may qualifyProjects that may qualify for Federal
			 incentives pursuant to this section and the amendments made by this section are
			 those that contribute to the generation of revenue by the capture of increasing
			 value from development around station areas, as defined by the Secretary, which
			 are likely to make long-term contributions to rail corridor development funds
			 or similar mechanisms that help finance intercity and urban passenger rail
			 infrastructure or operating expenses. Such commercial development or other
			 projects designated as qualified by the Secretary may generate revenue for
			 transportation-oriented development and rail operations in the region by
			 increasing the tax base, promoting job growth, promoting cost effectiveness,
			 facilitating intermodal connectivity, combining congestion relief with station
			 development, stimulating economic development, or any other appropriate means.
			 The capture of increased value shall be through the establishment of special
			 assessment districts or similar mechanisms, and distribution of revenues shall
			 be through rail corridor development funds or similar mechanisms established
			 within the regions.
				(3)Designated
			 coordinating authorityThe
			 Secretary shall designate a State authority, or regional commission in
			 appropriate regions of the country as defined by the Secretary, that petitions
			 the Secretary to participate in the initiative established under section 2.
			 Such designated entity shall provide for coordination among stakeholders, local
			 governments, and private developers in the defined region, and shall endorse
			 each project of, and be the lead party in, an application for Federal
			 incentives pursuant to this section and the amendments made by this
			 section.
				(b)Railroad
			 rehabilitation improvement financingSection 502 of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (5);
					(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)persons conducting a qualified project (as
				defined in section 8 of the National High
				Performance Passenger Rail Transportation-Oriented Development Act of
				2012).
							;
				and
					(2)in subsection
			 (b)(1)—
					(A)by striking
			 and at the end of subparagraph (B);
					(B)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)conduct a qualified project (as defined by
				the Secretary under section 3 of the National High Performance Passenger Rail
				Transportation-Oriented Development Act of 2012.
							.
					(c)Transportation
			 infrastructure financeSection 601(a)(8) of title 23, United
			 States Code, is amended—
				(1)by striking
			 and at the end of subparagraph (C);
				(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(E)a qualified project (as defined by the
				Secretary under section 3 of the National
				High Performance Passenger Rail Transportation-Oriented Development Act of
				2012).
						.
				(d)Application
			 PriorityIn general, Federal applications to the Federal Railroad
			 Administration and Federal Transit Administration for railroad projects that
			 participate in the transportation-oriented development program under this Act
			 shall receive a priority for funding in the application decision
			 process.
			(e)Administrative
			 CostsFor administrative
			 costs to carry out this Act, including contracting with and support for the
			 Planning Developer and transportation-oriented development initial
			 administrative costs of the Federal Railroad Administration and Federal Transit
			 Administration for the first 5 years, the Secretary may use such funds as
			 necessary which are appropriated for carrying out chapter 6 of title 23, United
			 States Code.
			(f)Revenue neutral
			 program costThe Secretary may establish a mechanism whereby
			 amounts used under subsection (e) will be repaid to the Secretary for use in
			 carrying out chapter 6 of title 23, United States Code. Repayment shall be
			 derived from a small fee to all recipients of funding provided under subsection
			 (e). The repayment shall commence upon substantial completion of qualified
			 projects.
			4.Technical
			 assistance
			(a)National
			 technical assistanceThe
			 program established under this Act shall provide technical assistance to the
			 States with respect to—
				(1)identification of transportation-oriented
			 development opportunities;
				(2)establishment of
			 special assessment districts in regions;
				(3)establishment of
			 rail corridor development funds; and
				(4)expediting
			 Federal, State, and local regulatory approvals.
				(b)States and
			 regions outside the northeast corridorThe Secretary, through
			 the initiative established by this Act, shall provide technical assistance to
			 the States and regions outside the Northeast Corridor as identified by the
			 Secretary, and shall provide—
				(1)technical
			 assistance on the establishment of Regional Advisory Committees appropriate to
			 carrying out the purposes of this Act at the regional level; and
				(2)technical
			 assistance at the request of a State or qualified entity provided by the
			 Planning Developer that will identify stations and potential stations within a
			 given region, and conduct a preliminary survey of property available and
			 potentially available, to maximize development and commercial revenue
			 generation to financially support the development of a high performance rail
			 passenger corridor.
				(c)Northeast
			 corridorThe Secretary, through the initiative established under
			 this Act, shall provide technical assistance to the States and entities along
			 the Northeast Corridor as identified by the Secretary—
				(1)on the establishment, by the Northeast
			 Corridor Infrastructure and Operations Advisory Commission established under
			 section 24905 of title 49, United States Code, of a Northeast Corridor
			 Transportation-Oriented Development Working Group, which shall—
					(A)include outside
			 members with expertise in transportation-oriented development;
					(B)be chaired by the
			 Planning Developer; and
					(C)advise the Secretary and the Northeast
			 Corridor Infrastructure and Operations Advisory Commission on the ways and
			 means for carrying out the purposes of this Act at the regional level;
			 and
					(2)technical
			 assistance provided by the Planning Developer to the Secretary and identified
			 States and entities, not more than one year after the date of enactment of this
			 Act, that will identify Northeast Corridor stations and potential stations, and
			 conduct a preliminary survey of property available and potentially available,
			 to maximize development and commercial revenue generation to financially
			 support the creation of a true high-speed rail corridor in the Northeast
			 Corridor.
				
